 Case 8:20-cv-00043-SB-ADS Document 191-33 Filed 05/14/21 Page 1 of 2 Page ID
                                  #:3678




Summary Judgment Ex. 28c

Ramírez-Velázquez Declaration - Exhibit 3
   Case 8:20-cv-00043-SB-ADS Document 191-33 Filed 05/14/21 Page 2 of 2 Page ID
                                    #:3679



Exhibit 3. Review of additional sample of forbearance requests
Note: Customer ID, Company, and Enrollment Date information taken from Consumer List (CFPB-JN-012327). Forbearance start
and end dates taken from forbearance requests in the Debt Pay Pro Production. The Bates number the Bureau used for each
forbearance request when producing the Debt Pay Pro Production to Nesheiwat is listed below under CFPB-JN Bates.

Customer ID    Company                        Enrolled Date Forbearance start Forbearance end CFPB JN Bates Equivalent
DPC‐56963308   Certified Doc Prep Services LP     4/4/2016          4/4/2016         7/3/2016 CFPB‐JN‐2400455, at ‐ 457
DPC‐59022061   Certified Doc Prep Services LP    4/11/2016            Apr‐16            Jul‐16 CFPB‐JN‐2709247, at ‐ 249
DPC‐60046768   Certified Doc Prep Services LP    4/20/2016            Apr‐16            Jul‐16 CFPB‐JN‐2199621, at ‐ 623
DPC‐60730636   Certified Doc Prep Services LP    4/25/2016            Apr‐16            Jul‐16 CFPB‐JN‐2247369, at ‐ 371
DPC‐54765087   Certified Doc Prep Services LP    4/29/2016            Apr‐16            Jul‐16 CFPB‐JN‐1370159, at ‐ 161
DPC‐61407145   Certified Doc Prep Services LP     5/2/2016            May‐16            Jul‐16 CFPB‐JN‐2088864
DPC‐61297198   Certified Doc Prep Services LP     5/2/2016            May‐16            Jul‐16 CFPB‐JN‐2244516, at ‐ 518
DPC‐60595450   Certified Doc Prep Services LP     5/2/2016            May‐16            Jul‐16 CFPB‐JN‐1897967
DPC‐59982775   Certified Doc Prep Services LP     5/2/2016            May‐16            Jul‐16 CFPB‐JN‐1358485, at ‐ 487
DPC‐59966644   Certified Doc Prep Services LP     5/2/2016            May‐16            Jul‐16 CFPB‐JN‐1322144, at ‐ 146
DPC‐59964910   Certified Doc Prep Services LP     5/2/2016            May‐16            Jul‐16 CFPB‐JN‐1655681
DPC‐59881132   Certified Doc Prep Services LP     5/2/2016            May‐16            Jul‐16 CFPB‐JN‐2617816, at ‐ 818
DPC‐59813077   Certified Doc Prep Services LP     5/2/2016            May‐16            Jul‐16 CFPB‐JN‐1554939
DPC‐59808619   Certified Doc Prep Services LP     5/2/2016            May‐16            Jul‐16 CFPB‐JN‐2052699
DPC‐62360083   Certified Doc Prep Services LP     5/3/2016          5/3/2016         8/1/2016 CFPB‐JN‐2222649, at ‐ 651
DPC‐63064149   Certified Doc Prep Services LP    5/10/2016         5/10/2016         8/8/2016 CFPB‐JN‐2337893, at ‐ 895
DPC‐53066730   Certified Doc Prep Services LP    5/16/2016         5/16/2016        8/14/2016 CFPB‐JN‐1966800, at ‐ 802
DPC‐63510872   Certified Doc Prep Services LP    5/20/2016         5/20/2016        8/18/2016 CFPB‐JN‐2306693, at ‐ 695
DPC‐64426880   Certified Doc Prep Services LP    5/25/2016         5/25/2016        8/23/2016 CFPB‐JN‐2691760, at ‐ 762
DPC‐49593047   Certified Doc Prep Services LP    5/31/2016         5/31/2016        8/29/2016 CFPB‐JN‐2082594, at ‐ 596
DPC‐56821357   Certified Document Center          4/4/2016          4/4/2016         7/3/2016 CFPB‐JN‐2135601, at ‐ 603
DPC‐59154079   Certified Document Center         4/12/2016            Apr‐16            Jul‐16 CFPB‐JN‐2364696
DPC‐60363802   Certified Document Center         4/20/2016            Apr‐16            Jul‐16 CFPB‐JN‐1286224
DPC‐61151128   Certified Document Center         4/27/2016            Apr‐16            Jul‐16 CFPB‐JN‐1790452, at ‐ 454
DPC‐61570381   Certified Document Center         4/30/2016            Apr‐16            Jul‐16 CFPB‐JN‐2319542, at ‐ 544
DPC‐61500736   Certified Document Center          5/2/2016            May‐16            Jul‐16 CFPB‐JN‐2261166, at ‐ 168
DPC‐61386508   Certified Document Center          5/2/2016            May‐16            Jul‐16 CFPB‐JN‐1398016, at ‐ 018
DPC‐61372726   Certified Document Center          5/2/2016            May‐16            Jul‐16 CFPB‐JN‐1467008, at ‐ 010
DPC‐60776593   Certified Document Center          5/2/2016            May‐16            Jul‐16 CFPB‐JN‐1834243, at ‐ 245
DPC‐60772129   Certified Document Center          5/2/2016            May‐16            Jul‐16 CFPB‐JN‐2429722, at ‐ 724
DPC‐60755467   Certified Document Center          5/2/2016            May‐16            Jul‐16 CFPB‐JN‐2567892
DPC‐59871481   Certified Document Center          5/2/2016            May‐16            Jul‐16 CFPB‐JN‐1291587
DPC‐59842972   Certified Document Center          5/2/2016            May‐16            Jul‐16 CFPB‐JN‐2013275, at ‐ 277
DPC‐59798071   Certified Document Center          5/2/2016            May‐16            Jul‐16 CFPB‐JN‐1978326, at ‐ 328
DPC‐62257753   Certified Document Center          5/3/2016          5/3/2016         8/1/2016 CFPB‐JN‐1564162, at ‐ 164
DPC‐63065931   Certified Document Center         5/10/2016         5/10/2016         8/8/2016 CFPB‐JN‐1339470, at ‐ 472
DPC‐63580787   Certified Document Center         5/16/2016         5/16/2016        8/14/2016 CFPB‐JN‐1385520
DPC‐63560561   Certified Document Center         5/20/2016         5/20/2016        8/18/2016 CFPB‐JN‐1728967, at ‐ 969
DPC‐64662122   Certified Document Center         5/25/2016         5/25/2016        8/23/2016 CFPB‐JN‐2446910, at ‐ 912
DPC‐48849909   Certified Document Center         5/31/2016         5/31/2016        8/29/2016 CFPB‐JN‐2173852, at ‐ 854
